Citation Nr: 0009426	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  99-13 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
a psychiatric disorder claimed as post-traumatic stress 
disorder (PTSD) has been received.

2.  Whether new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
a back disorder has been received.

3.  Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for a 
lung disorder, to include claimed as secondary to Agent 
Orange exposure, has been received.

4.  Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for a 
skin disorder, to include claimed as secondary to alleged 
Agent Orange exposure, has been received.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1973.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Winston-Salem, North Carolina.

By way of history, the Board notes that in a decision dated 
in March 1994, the Board denied service connection for 
disabilities residual to claimed Agent Orange exposure.  The 
veteran did not appeal that decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  See 38 U.S.C.A. § 7104(b) 
(West 1991).  Moreover, in a rating decision dated in April 
1996, the RO denied service connection for disability 
residual to claimed herbicide exposure and notified the 
veteran of that denial by letter dated the same month.  He 
did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302, 20.1103 (1999).  Also, in a rating decision dated in 
August 1987, the RO denied service connection for a skin 
disorder.  The veteran did not appeal.  Id.  Previously, in a 
final decision dated in March 1986, the Board denied service 
connection for a skin disorder and for pneumonia.  See 
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999).

The Court has held that a new diagnosis of a new disorder, 
which is not inextricably intertwined with a previously 
denied claim, and which was not considered at the time of the 
prior decision, constitutes a new claim and requires an 
initial adjudication of such claim.  However, a new theory of 
etiology does not constitute a new claim.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (quoting Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991); (citing McGraw v. Brown, 
7 Vet. App. 138, 142 (1994); Ephraim v. Brown, 82 F.3d 399, 
401-402 (Fed. Cir. 1996).  In this case, service connection 
for skin and lung disorders has previously been claimed and 
denied.  The fact that the veteran subsequently claimed such 
as due to Agent Orange does not create a new claim, 
particularly where, as in this case, there is a final 
decision denying benefits based on claimed Agent Orange 
exposure.

The RO did not discuss the issue of whether new and material 
evidence had been submitted to warrant reopening the claim.  
However, the Board is required to consider the issue of 
finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7104(b), 5108 (West 1991); see Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Accordingly, the Board will 
address the issue of entitlement to service connection for a 
lung and skin disorder on a finality basis herein.  The Court 
has indicated that when the Board addresses a question not 
considered by the RO, the Board must consider whether the 
claimant had notice of that issue and whether the claimant 
would be prejudiced by lack of such notice.  Id. at 4.  In 
the instant case, the Board concludes that the veteran would 
not be prejudiced by such an action in that its consideration 
of the new and material evidence question involves the same 
matter and bases as the RO's determination on the merits.  
See Barnett, supra at 4; Bernard v. Brown, 4 Vet. App. 384, 
390-92 (1993).

The Board further notes that in a rating decision dated in 
July 1997, the RO denied service connection for elbow 
tendonitis and notified the veteran in a letter dated July 
26, 1997.  He disagreed and the RO issued a statement of the 
case September 3, 1997, and notified him that he had 60 days 
from the date of that letter or the remainder of the one year 
period from the date of notification of the denial to perfect 
his appeal.  In a letter dated in September 1998, the RO 
notified the veteran that his appeal with respect to the 
above-mentioned matter was closed based on a lack of receipt 
of a timely substantive appeal.  The veteran did not timely 
appeal that determination.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.


FINDINGS OF FACT

1.  In a decision dated in April 1996, the RO denied 
entitlement to service connection for a psychiatric disorder 
characterized as PTSD and properly notified the veteran of 
that decision; he did not appeal.

2.  The evidence pertaining to psychiatric disability 
received subsequent to the April 1996 RO decision does not 
bear directly and substantially upon the specific matter 
under consideration; is cumulative or redundant; and/or is 
not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.

3.  In a decision dated in September 1996, the RO denied 
entitlement to service connection for a back disorder and 
properly notified the veteran of that decision; he did not 
appeal.

4.  The evidence received subsequent to the RO's September 
1996 rating decision does not bear directly and substantially 
upon the specific matter under consideration; is cumulative 
or redundant; and/or is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
back disorder.

5.  In a rating decision dated in August 1987, the RO denied 
service connection for a skin disorder and properly notified 
the veteran of that decision; he did not appeal.

6.  In a final decision dated in March 1986, the Board denied 
service connection for pneumonia.  

7.  In a rating decision dated in April 1996, the RO denied 
service connection for disability residual to herbicide 
exposure and notified the veteran of that denial by letter 
dated the same month.  He did not appeal.

8.  The evidence received subsequent to the August 1987, 
March 1986 and April 1996 decisions does not bear directly 
and substantially upon the specific matter under 
consideration; is cumulative or redundant; and/or is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claims of entitlement to service 
connection for a skin and/or lung disorder.


CONCLUSIONS OF LAW

1.  The April 1996 RO decision that denied entitlement to 
service connection for a psychiatric disorder characterized 
as PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1999).

2.  No new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
a psychiatric disorder/PTSD has been received.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The September 1996 RO rating decision that denied 
entitlement to service connection for a back disorder became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1999).

4.  No new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
a back disorder has been received.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

5.  The August 1987 and April 1996 RO rating decisions that 
denied service connection for a skin disorder and for 
residuals of Agent Orange exposure (respectively) became 
final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) 
(West 1991)]; 38 C.F.R. § 19.192 (1987) [38 C.F.R. § 20.1103 
(1999)].

6.  The March 1986 Board decision that denied service 
connection for pneumonia was final.  38 U.S.C. § 4004(b) 
(1982) [38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1999).

7.  No new and material evidence sufficient to warrant 
reopening the claims of entitlement to service connection for 
lung and/or skin disorders has been received.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

PTSD

Regulations pertaining to the establishment of service 
connection for PTSD were revised effective March 7, 1997.  
See Direct Service Connection (Post Traumatic Stress 
Disorder), 64 Fed. Reg. 32,807 (June 18, 1999) (codified at 
38 C.F.R. § 3.304(f) (1999).  Prior to March 7, 1997, service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  
Under 38 C.F.R. § 3.304(f) (1999), a well-grounded claim for 
service connection for PTSD requires the presence of three 
elements: medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD.  Gaines v. 
West, 11 Vet. App. 353, 357 (1998); see also Cohen v. Brown, 
supra.

Agent Orange

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6)(iii).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. §§ 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 38 
C.F.R. § 3.307(d) (1999) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

Absent objective evidence of some disease or disability for 
which service connection might be granted on a presumptive 
basis, the veteran is not entitled to the in-service 
presumption of exposure to a herbicide agent.  See McCartt v. 
West, 12 Vet. App. 164 (1999) (neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 
3.309(e)). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); see 38 C.F.R. § 3.303(d) 
(1998).

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (1999).

Also, a decision of the Board is appealable to the Court 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was announced by the 
Court in Elkins v. West, 12 Vet. App. 209 (1999).  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999).

Factual Background

In February 1976, the RO received the veteran's Department of 
Defense (DD) Form 214, showing honorable service from August 
1971 to August 1973, and indicating that the veteran had no 
foreign or sea service.  Awards and commendations listed were 
the National Defense Service Medal, Parachute Badge, Marksman 
Badges, and Sharpshooter Badges.

In June 1981, the National Personnel Records Center (NPRC) 
forwarded the veteran's service medical and dental records to 
the RO.  An entry dated in January 1973 notes "sprain 
back."  At that time the veteran was stationed at Fort 
Bragg, North Carolina.  No details are shown in that entry.  
In March 1973 the veteran was treated for an upper 
respiratory infection.  In August 1973 he complained of 
"bumps" on his penis.  Reports of medical history and 
examination dated in July 1973 and February 1975 are negative 
for complaints, diagnoses or notation of abnormalities of the 
skin, lungs, or spine and musculoskeletal system, and 
negative for notation of abnormal psychiatric status.

In June 1981, the veteran applied for VA compensation 
benefits based on problems to include a skin rash/irritation, 
pneumonia, and stress ("post traumatic stress syndrome").  
He did not identify any back problems at that time.  The RO 
denied all claimed conditions in a rating decision dated in 
June 1981 and notified the veteran in a letter dated in July 
1981.  He did not appeal.

Received later in June 1981 were VA medical records dated 
from April 1975 to June 1981, showing treatment for various 
physical complaints.  In April 1975 the veteran was treated 
for acute pharyngitis.  His lungs were clear to auscultation 
at that time.  The impression was upper respiratory 
infection.  In January 1977 and January 1978 he was also 
treated for an upper respiratory infection.  In February 1978 
he complained of pain in the small of his back; the 
impression was possible muscle pain.  In June 1980 the 
veteran was seen at a VA mental hygiene clinic stating that 
he had been told her could be seen there by a doctor who 
would send him to Winston Salem for compensation and that he 
could get up to $800.   He complained of memory loss, 
sleeping difficulty and depression/anxiety and stated that 
such could lead to suicide.  He reported that "I stuck my 
neck out and I deserve something."  At that time the veteran 
also provided a history of having had a "rotten childhood" 
where he was beaten and had trouble in school.  He further 
gave a history of disciplinary difficulties in the military 
and reported that he had used "uppers & downers."  
Examination revealed the veteran to have excellent memory and 
he reported sleeping eight-to-ten hours per night.  There was 
no sign of any psychotic thought disorder.  The impression 
was that the veteran leaned toward a personality disorder of 
the antisocial type.  Other records show treatment for 
problems unrelated to the skin, lungs, back or mental status.

The RO considered the above records and confirmed the denial 
of the veteran's compensation claims in a decision dated in 
August 1981, and notified him of such denials by letter also 
dated in August 1981.  He did not appeal.

VA records dated in May 1984 reflect that the veteran was 
treated for subacute bronchitis.

In October 1984, the veteran requested that his back claim be 
reopened.  A medical certificate, dated in October 1984, 
includes note of flat feet creating a pain in the lumbar 
region, which the veteran said started in service.  He denied 
recent injury.  The record notes that the veteran had had 
flat feet since childhood.  That record also notes that the 
veteran's work involved heavy lifting.  The impression was 
chronic low backache.  Another October entry indicates that 
the veteran was having trouble standing due to pain in his 
feet and legs.  The veteran reported that he participated in 
parachute jumping in service and had had pain since that 
time.  

In a statement received in October 1984, the veteran reported 
that when jumping from an airplane in service he landed the 
wrong way.  He stated that at that time a doctor told him he 
would be in pain and not be able to stand for long periods.  
The veteran further argued that pertinent records had been 
taken out of his file.  Also received at that time were lay 
statements from co-workers who reported knowledge that the 
veteran was in pain due to his back problems and that he had 
related such as starting in service.

In a decision dated in November 1984, the RO confirmed the 
denial of service connection for a back disorder and notified 
the veteran of that determination.  The veteran appealed.

VA records dated in November and December 1984 show diagnoses 
of chronic low backache.  Examination in December revealed 
lumbosacral tenderness, a moderate limitation of lumbar 
motion and positive straight leg raising.  In one note J.F., 
M.D., noted that the veteran injured his back when jumping 
from an airplane in March 1973.

In a statement received in March 1985, the veteran argued 
that at the time of his discharge his service record 
documented his in-service injuries.

In May 1985, the veteran testified at a personal hearing.  At 
that time he claimed his report of medical history dated in 
April 1972 had recently been modified.  He reported there had 
been a parachute accident March 8, 1973, at which time he 
hurt his back.  He reported undergoing an operation at Womack 
Army Hospital, and that they took bones out of his back.  He 
stated that he never returned to full duty.  He reported in-
service treatment for psychiatric complaints.  He also 
complained of a skin problem all over his body, specifically 
itching developing from the receipt of shots in service.  He 
also complained of bumps and swelling on his skin.  He then 
complained of a respiratory problem, and mentioned chest 
tightness, an enlarged heart, and having had pneumonia in 
service.  The veteran reported a continuity of symptoms 
pertinent to his skin, back and his nerves after service.  

In June 1985, the RO received additional VA records.  Lumbar 
x-rays taken in December 1984 showed the spine to be within 
the range of normal.  A chest x-ray in February 1985 showed 
that the lungs were clear.  A psychological assessment dated 
in April 1985 shows impressions of organic brain syndrome, 
mild; borderline intelligence; and a dependent personality. 

A VA record dated in September 1985 notes complaints of pain 
in the upper and lower back.  

In October 1985, the veteran reported for a psychiatric 
examination.  He complained of irritability and depression.  
The diagnoses were atypical anxiety disorder, a personality 
disorder by history and mild organic brain syndrome by 
history.  General examination at that time revealed the 
veteran's respiratory system to be normal.  No skin condition 
was found.  The examiner noted an impression of back pain, by 
history.  

In October 1985 the veteran applied for a correction of his 
military records.  He argued that he was separated for 
medical reasons.  He indicated that another individual shared 
his name and, with the exception of one different digit, 
shared a Social Security number.  He specifically identified 
four years, and not two years, of service.  He also requested 
action from the Inspector General with respect to obtaining 
his complete and accurate service records in August 1985.  No 
corrective action has been indicated by authorized agencies.

In March 1986, the Board denied service connection for a back 
disorder, a nervous disorder, a skin disorder, pneumonia.  

In March 1986, the veteran submitted 12 lay statements along 
with his own statement.  He reported that he injured his back 
in a parachute jump in 1973, and he referenced findings of 
organic brain syndrome and the "hits to my head."  He 
indicated he had been on the boxing team and that there was 
evidence of PTSD.  The veteran identified the lay individuals 
as former fellow servicemen.  Each of those statements is 
similarly worded and includes the same details such as the 
date (March 8, 1973), and reference to a jump in the 
jungle/swamps in Panama, when the veteran's chute failed to 
open and that he was medivac'd out and they had to leave the 
"growns" in the jungle.  

In April 1986, the RO denied reopening the veteran's back and 
nervous disorder claims; he appealed.  In a final decision 
dated in May 1987, the Board denied service connection for a 
back disorder and a nervous disorder.

VA outpatient records dated in May and July 1987 show mental 
health clinic treatment and include a diagnosis of 
questionable PTSD.  Records also note a history of back pain.

In a rating decision dated in August 1987, the RO denied 
service connection for a skin disorder, as well as back and 
psychiatric disorders.  The veteran did not appeal with 
respect to the skin.

In March 1988, the veteran testified at a personal hearing 
with respect to his back and psychiatric problems.  His 
spouse also testified as to having knowledge of the veteran's 
back problems resulting from a parachute jump.  She also 
testified that the veteran's personality had changed and 
related that the veteran had told her he had been in Vietnam.  

In a final decision dated in July 1988, the Board denied 
service connection for a back disorder and a psychiatric 
disorder.  

On March 6, 1990, the RO received several documents including 
statements written by the veteran, a diagram and a picture 
apparently drawn by him, a photocopy of a map of Vietnam, a 
lay statement pertaining to the veteran's psychological 
manifestations after service, and a copy of his DD Form 214.  
That copy reflects that he had one year of service in Vietnam 
and was awarded the Combat Infantry Badge, the Purple Heart, 
the Silver Star and the Medal of Honor.  Those entries, which 
were not reflected on the previously received DD Form 214, 
are of a different size and type from the other entries.  In 
the "remarks" section, an entry on the original form 
showing that the veteran had lost two days under 10 U.S.C. 
§ 972 has been deleted and the following inserted: Republic 
of Vietnam 82 Airborne Div, Dec. 14, 1971 Dec. 14, 1972.  

In May 1990, the veteran claimed benefits based on alleged 
Agent Orange exposure.

In June 1990, the RO associated additional VA treatment 
records with the claims file.  They reflect that in April 
1989 the veteran was treated for low back pain.  Records 
dated in May and June 1989 reflect that he was being followed 
for psychological problems.  In December 1989 the veteran 
complained of back pain and in January 1990 he was treated 
for an upper respiratory infection.  Psychology entries dated 
in March 1990 note the veteran's history of organic brain 
syndrome, possibly secondary to his history of drug abuse, 
and also note a dependent-type personality disorder.  A 
hospital discharge summary dated in March 1990 reflects 
hospitalization from February to March 1990 and shows 
diagnoses of mild organic brain syndrome; continuous alcohol 
dependence; a dependent personalty disorder; antisocial 
personality disorder; a borderline level of intellectual 
functioning; chronic low back pain and exogenous obesity.  
The veteran advised the examiner that he served in Vietnam 
and received the Silver Star, the Purple Heart and the Medal 
of Honor.  He showed the examiner a keloid scar on his right 
thigh and indicated he had been wounded in Vietnam.  The 
hospital report notes that records indicated the veteran had 
no combat tour and that none of the claimed awards had been 
attributed to the veteran.

In August 1990, a copy of the veteran's service personnel 
records was obtained from NPRC and associated with the claims 
file.  Those records show only service in the United States 
and list only a Parachute Badge under awards and decorations.  

In September 1990, the North Carolina, Department of 
Administration, Division of Veterans Affairs submitted a DD 
Form 214 identical to the one received in February 1976, 
which shows neither foreign service nor combat awards.  In 
September 1990, the RO denied reopening the veteran's claims.

In July 1991 along with the veteran's VA Form 1-9 dated May 
28, 1991, he submitted two additional copies of his DD Form 
214 identical to the one he submitted in March 1990 except 
that one of the additional copies does not include the 
"Medal of Honor."  

In a decision dated in September 1992, the Board denied 
reopening the veteran's claims for a back disorder and a 
psychiatric disorder and denied service connection for 
residuals of exposure to Agent Orange.  The Court affirmed 
the Board's denial with respect to reopening the veteran's 
claims for a back disorder and a psychiatric disorder, but 
vacated and remanded that portion of the decision pertinent 
to Agent Orange.  In a decision dated in March 1994, the 
Board denied the veteran's Agent Orange claims.  In that 
decision the Board set out a detailed discussion, concluding 
that the veteran had no Vietnam service and that the DD Forms 
214, submitted by him and purporting to show such service, 
lacked credibility.

In October 1992, the RO received additional medical records.  
A March 1992 entry notes that a chest x-ray was indicative of 
pneumonia.  Records dated in August 1992 show that the 
veteran was experiencing an exacerbation of chronic low back 
pain.

In a statement received in June 1994, the veteran argued that 
he suffered a skin reaction in service after being exposed to 
a gas in spray form.

Later in 1994, the veteran submitted medical bills showing 
psychiatric treatment.  In a statement dated in November 
1994, J.G., M.D., indicated that the veteran was evaluated 
for back pain at the University of North Carolina Hospital in 
1988 and that diagnosis at that time was chronic lower back 
pain.  Dr. G. also noted that the veteran was followed for 
complaints of chest pain.  

In December 1994 the RO denied service connection for back 
and nervous conditions.

In January 1996, the RO received a statement in which the 
veteran recounted his Vietnam experiences.  He also sent 
photocopies of pictures purporting to be of himself in 
Vietnam, and a copy of a VA "psychological testing note" 
dated in December 1995, which notes the veteran's history, to 
include his reports of events in Vietnam such crawling 
through a tunnel in which there were several dead Vietcong 
soldiers.  The veteran reported distressing dreams and 
intrusive thoughts about his Vietnam experiences and symptoms 
consistent with a diagnosis of PTSD.  It was noted that a 
relative who was contacted for corroborating information 
expressed a belief that the veteran had served in Vietnam but 
was unsure.  It was unclear whether the individual's 
uncertainty was because of being a poor historian or because 
the veteran did not serve in Vietnam.  The examiner noted 
that "a consistent impression across clinicians is that [the 
veteran] may be confabulating and manipulative, but to date 
there is no concrete evidence which supports this 
impression."  The results of the clinical interview were 
stated to show a primary Axis I diagnosis of PTSD.  

VA records received in January 1996 include an entry dated in 
June 1995 that shows complaints of upper and lower back pain.  
A May 1991 mental health clinic entry indicates that the 
veteran had been given a screening questionnaire with 30 
questions, 80 percent of which any Vietnam veteran could 
answer.  The interviewer, who was self-identified as a 
Vietnam veteran, was of the opinion that the veteran had not 
served in Vietnam and noted that the veteran had been in 
numerous veterans' groups, hung around with Vietnam veterans, 
and wore surplus Vietnam clothing.  Other records received 
reflect diagnoses of PTSD.  In January 1996, the RO also 
received a copy of the veteran's request for replacement of 
medals, dated in June 1984, on which he again identified 
receipt of the Medal of Honor and the Combat Infantryman's 
Badge.

In a decision dated in April 1996, the RO denied entitlement 
to service connection for PTSD and properly notified the 
veteran of that decision; he did not appeal.  In a rating 
decision dated in April 1996, the RO denied service 
connection for disability residual to claimed herbicide 
exposure and notified the veteran of that denial by letter 
dated the same month.  He did not appeal.

Later in April 1996, the RO received duplicate copies of 
photographs purportedly of the veteran in Vietnam, as well as 
a duplicate copy of the December 1995 VA treatment report.  
In August, the RO received records of cardiac testing.

In a decision dated in September 1996, the RO denied 
entitlement to service connection for a back disorder and 
properly notified the veteran of that decision; he did not 
appeal.  Thereafter the claims file contains an x-ray report 
dated in August 1996 and reflecting that a review of x-rays 
conducted in September 1994 showed the lungs to be clear and 
the lumbar spine to be normal.

In December 1996, the RO received VA medical records dated 
from September 1995 to September 1996, which show treatment 
for back and psychiatric complaints.  An October 1995 entry 
notes bronchitis and in November 1995 there was a notation of 
questionable bronchitis on top of interstitial lung disease 
pattern.  Another November entry notes an upper respiratory 
infection and to rule out pneumonia.  In April 1996 the 
veteran was noted to have alcohol dependence, cannabis 
dependence, cocaine dependence, diazepam dependence and 
questionable PTSD, the latter by the veteran's report.  Also 
submitted were duplicate copies of previously associated VA 
records.

In a decision dated in January 1997, the RO denied reopening 
a claim of entitlement to service connection for a skin 
disorder.

The record contains a December 1998 therapist's report 
relating the veteran's participation with an addiction 
therapist in a Chemical Addiction Rehabilitation Program.  

VA records dated from August to December 1998 note the 
veteran's history of alcohol and drug use and show a 
recommendation that he be enrolled in a relapse prevention 
program.  Records also show rehabilitation for back pain.

In March 1999, the RO denied the veteran's claims for service 
connection for a nervous disorder/PTSD, a back disability, a 
skin disorder and a lung disorder.  This appeal stems from 
the veteran's disagreement with that decision.

In September 1999, the veteran testified at a Travel Board 
hearing, affirming to tell the truth.  He was accompanied by 
his spouse.  The veteran testified that he served in Vietnam, 
indicating that he was a tunnel rat while and encountered 
dead bodies in the tunnels.  Transcript at 3-4.  He alleged 
having received the Purple Heart for a right thigh bullet 
wound and testified about symptoms of PTSD, such as 
flashbacks.  Transcript at 9.  He reported that one of his 
friends was killed in Vietnam but he did not remember the 
friend's name.  Transcript at 10.  He testified that his back 
was injured in a parachute accident in March 1972 and that he 
was operated on.  Transcript at 11.  The veteran also 
testified regarding his skin rashes and breathing treatment.  
Transcript at 16.  

Analysis

Psychiatric disorder claimed as PTSD

The last final denial of PTSD is the RO rating decision of 
April 1996.  At that time service connection for PTSD was 
denied because there was no evidence to establish that a 
confirmed stressful service experience caused PTSD.  Service 
connection was also generally denied for any other 
psychiatric disorder inasmuch as no identified diagnosis was 
causally linked by competent evidence to the veteran's 
service.  None of the additionally received evidence shows a 
currently diagnosed psychiatric illness, other than PTSD, 
that has been causally related to the veteran's service by 
competent evidence or opinion.  See 38 C.F.R. § 3.303(d).

Adjudication of a claim of entitlement to service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991).  

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(1996), as determined through recognized military citations 
or other service department evidence.  A noncombat veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence that the claimed 
stressors actually occurred.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  The Board also notes that credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence, see Moreau v. Brown, 9 Vet. App. 389, 396, and that 
the Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  West 
v. Brown, 7 Vet. App. 70, 77 (1994) quoting Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); see also Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993). 

Under 38 C.F.R. § 3.203(a) (1999) it is provided that for the 
purpose of establishing entitlement to pension, compensation, 
dependency and indemnity compensation or burial benefits, VA 
may accept evidence of service submitted by a claimant (or 
sent directly to VA by the service department), such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if, in 
pertinent part, the document is genuine and the information 
contained in it is accurate, in the opinion of VA.  

At the outset, let it be clear that the only DD Form 214 of 
record appearing to be authentic is the initial one received 
by the RO, which shows that the veteran had no foreign 
service and was awarded nothing to signify combat or service 
in Vietnam.  This conclusion is entirely consistent with the 
service personnel records obtained by the RO from NPRC.  The 
subsequent copies of the DD Form 214 submitted by the veteran 
reflecting that he received the Purple Heart Medal, the 
Silver Star and/or the Medal of Honor and served in Vietnam 
with an airborne unit, obviously have been altered and 
submitted in an attempt to obtain service connection and 
monetary compensation from VA.  Only the veteran knows why he 
persists in claiming Vietnam service when it is unequivocally 
shown that he did not serve in the Republic of Vietnam or 
anywhere in Southeast Asia and that his purported receipt of 
the Purple Heart, Silver Star and Medal of Honor is absurd at 
best.  His submission of the obviously altered documents and 
his recent testimony under affirmation as to Vietnam service, 
which is contradicted by service records, makes it clear that 
he is untruthful and lacks credibility.  If he has deluded 
himself into believing that he served in Vietnam and is a 
Medal of Honor recipient, he has not deluded VA.  While 
credibility is to be presumed in determining whether there is 
new and material evidence to reopen a claim (Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)), this presumption need 
not be given when evidence is inherently implausible as is 
true in this case.  The Court has held that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).   Thus, the Board finds that the 
veteran did not service in Vietnam and that any evidence of 
whatever kind purporting to show that he did is inherently 
incredible.  See Samuels v. West, 11 Vet. App. 433, 436 
(1998) (where appellant sought service connection for PTSD 
based on claimed stressors occurring during "combat" in 
Vietnam and the official record clearly showed he never 
served in Vietnam, no presumption of credibility attached to 
his statements of in-service claimed stressors).  

At the time of the April 1996 decision, the record contained 
a competent diagnosis of PTSD, related to the veteran's 
accounts of Vietnam combat service and incidents experienced 
coincident with such service.  To the extent that the veteran 
has since submitted or the RO has otherwise obtained 
duplicate records and correspondence, that evidence is 
clearly not new.  Also, any additional medical records 
showing treatment and evaluation of physical (rather than 
psychiatric) disorders may be new but are not material.  Nor 
is the addition of another medical record containing a 
diagnosis of PTSD sufficient to reopen the claim.  A 
diagnosis of PTSD was already of record at the time of the 
last final denial.  Subsequent to the April 1996 decision, no 
evidence has been received from the service department 
showing that the veteran in fact had Vietnam service, which 
is the alleged basis of his claim for PTSD.   

Absent credible evidence showing that the veteran is in fact 
a combat veteran, or that he experienced confirmed stressful 
incidents to which a diagnosis of PTSD has been attributed by 
competent medical personnel, the additionally received 
evidence is not material to the issue and does not warrant 
reopening the claim.  38 C.F.R. § 3.156.  

Back Disorder

The last final decision of record pertinent to the veteran's 
back is the September 1996 rating decision that denied 
reopening his claim as there was no competent evidence that 
an existing back disorder was related to his period of 
military service.  Subsequent to that decision, the RO 
received additional medical evidence.  To the extent that 
such pertains only to medical problems unrelated to the back 
such is not material.  Also, duplicate medical evidence is 
not new and not sufficient to reopen the claim.  

The Board notes that a report of interpretation of x-rays 
taken in September 1994 was received after the September 1996 
rating decision; however, such showed the lumbar spine to be 
normal and is thus against the veteran's claim.  The Court 
has held that evidence which is unfavorable to the veteran's 
case may not "trigger a reopening" of the claim.  
Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

Other newly received medical records in general note the 
veteran's history of back problems; however they do not speak 
to the etiology of the veteran's back pain and are thus not 
material.  The veteran himself has reiterated his history of 
an in-service parachuting accident resulting in back 
problems.  However, that claimed history is cumulative and 
repetitive, and thus not new, and, moreover, the record does 
not reflect that he possesses a recognized degree of medical 
knowledge that would render his opinions on medical diagnoses 
or causation competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Furthermore, any medical statements 
including a history of service-incurred back problems are not 
new and material evidence; they are merely based on the 
veteran's previously rejected recitation of history.  
Blackburn v. Brown, 8 Vet. App. 97, 103 (1995) (citing Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Knightly v. Brown, 
6 Vet. App. 2220, 205-06 (1993); and Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993)).  Curry v. Brown, 7 Vet. App. 59, 66 
(1994).  The Court, in Moray v. Brown, 5 Vet. App. 211, 214 
(1993), extended the principal of Grottveit v. Brown, 
5 Vet. App. 91 (1993), to hold that if lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a), 
it necessarily follows that such assertions cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
The veteran's assertions are therefore insufficient to reopen 
his claim.  

In short, the evidence received subsequent to the September 
1996 rating decision, which became final, does not include 
service medical evidence indicative of any chronic back 
disability incurred in service, or any competent medical 
evidence of spinal arthritis within the initial post-service 
presumptive year.  Nor does the additional evidence contain 
any competent opinion as to a medical nexus existing between 
currently identified back disability and the veteran's period 
of service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  As such, 
the newly received evidence is not material to the question 
at issue and the claim is not reopened.  38 C.F.R. § 3.156.


Skin and Lung Disorder

The last final denial specifically for a skin disorder is the 
August 1987 rating decision.  The record reflects a final 
denial of service connection for pneumonia in March 1986 by 
the Board.  Also, the RO denied service connection for any 
disability residual to alleged Agent Orange exposure in a 
decision dated in April 1996.  That decision became final 
absent the veteran's timely appeal to the Court.  See 
38 U.S.C.A. §§ 7104(b), 7105(c).  

In regard to the veteran's contention that alleged in-service 
exposure to Agent Orange exposure resulted in lung and skin 
disabilities, it must be reiterated that the Board finds no 
credible evidence whatsoever that the veteran ever served in 
Vietnam; his statements and testimony and the altered DD 
Forms 214 to the contrary are inherently implausible.  
Similar to the discussion in regard to PTSD, none of the 
evidence received subsequent to the March 1986, August 1987 
or April 1996 decisions establishes the veteran's presence in 
Vietnam to even qualify for application of the Agent Orange 
provisions.  Thus, his claim is not reopened on that basis.

At the time of the August 1987 decision, the RO determined 
there was no competent evidence that any existing skin 
disorder was related to the veteran's active service.  The 
newly received medical evidence, although new, is not 
material insofar as such contains no diagnoses or etiological 
opinions pertinent to the skin.  Furthermore, the veteran's 
own statements as to diagnosis and/or etiology of skin 
disability are not competent and not sufficient to well 
ground his claim.  See Espiritu; Moray, supra.  

The veteran's claim of entitlement to service connection for 
a lung disorder was denied based on the lack of nexus 
evidence between an identified lung disability and service.  
The evidence received subsequent to the final March 1986 
decision does not include competent medical evidence relating 
any diagnosed lung disorder, to include residuals of 
pneumonia, to the veteran's period of service.  Although 
newly received VA outpatient records note treatment for a 
respiratory infection and bronchitis, such treatment was 
decades after service and no medical professional has any 
lung disorder to service.  Thus, those records are not 
material to the matter at hand; i.e., whether an existing 
lung disorder is related to service.  The Board recognizes 
that a March 1992 VA entry notes chest x-ray evidence of 
pneumonia.  Although new, such shows only an episode of 
pneumonia many years after service, and does not show that 
the veteran has a chronic lung disability, to include 
residuals of pneumonia, that are related to his period of 
service.  Medical evidence unrelated to the respiratory 
system is clearly not material to the veteran's claim.  

The newly received lay statements are not only unrelated to 
lung or skin problems, but are also offered by nonmedical 
individuals who are not competent to diagnose an existing 
lung or skin disorder or relate such to service.  Nor is the 
veteran competent to do so.  Thus the additional lay 
statements, to include from the veteran in writing and in 
connection with a hearing, are not material.  See Espiritu, 
supra.

In sum, the record contains no evidence subsequent to the 
respective last final denials, showing that the veteran 
served in Vietnam and was exposed to Agent Orange that 
resulted in his development of a presumptive disease, see 
38 C.F.R. §§ 3.307, 3.309, or that he otherwise developed a 
lung or skin disability that is related to his period of 
service.  38 C.F.R. § 3.303(d).

Other Matters

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  No such 
evidence has been identified in connection with the above-
discussed claims.



ORDER

No new and material evidence sufficient to warrant reopening 
the claim of entitlement to service connection for a 
psychiatric disorder claimed as PTSD having been received, 
the claim is denied.

No new and material evidence sufficient to warrant reopening 
the claim of entitlement to service connection for a back 
disorder having been received, the claim is denied.

No new and material evidence sufficient to warrant reopening 
the claim of entitlement to service connection for a lung 
disorder, claimed as secondary to Agent Orange exposure, that 
claim is denied. 

No new and material evidence sufficient to warrant reopening 
the claim of entitlement to service connection for a skin 
disorder, claimed as secondary to alleged Agent Orange 
exposure, that claim is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

